PER CURIAM.
Andre Sylvester Watts appeals the district court’s orders dismissing his Bivens* complaint without prejudice for failure to exhaust administrative remedies and denying his motion filed under Fed.R.Civ.P. 59(e). The district court properly required exhaustion of administrative remedies under 42 U.S.C. § 1997e(a) (2000). Because Watts did not fully exhaust his administrative remedies, we find no error in the court’s dismissal of the action without prejudice. Id. Nor did the district court abuse its discretion in denying Watts’ Rule 59(e) motion. See Pacific Ins. Co. v. American Nat’l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir.1998) (providing standard). We therefore affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).